Citation Nr: 0022633	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for keloid formation, 
right retro-auricular area, vitiligo and ichthyosis vulgaris, 
claimed as recurring cysts and various dry skin patches due 
to the exposure to Agent Orange.  

2.  Entitlement to an increased rating for the service-
connected osteochondritis dissecans, right ankle, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected residual scar resulting from the removal of a 
sebaceous cyst from the left lower abdomen, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1985.  His active duty included service in the Republic of 
Vietnam.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in August 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was likely exposed to Agent Orange while 
serving in the Republic of Vietnam during active duty.  

3.  The veteran's keloid formation, right retro-auricular 
area, is shown to be due to a skin lesion that was as likely 
as not the result of the Agent Orange exposure in service.  

4.  No credible evidence has been submitted to show that the 
veteran's ichthyosis vulgaris is due to his exposure to Agent 
Orange in service or other disease or injury which was 
incurred in or aggravated by service.  

5.  The veteran's vitiligo is shown to have unequivocally 
existed prior to service.  

6.  The veteran's preexisting vitiligo is not shown to have 
undergone an increase in severity beyond its natural 
progression during his period of active duty.  

7.  The veteran's service-connected osteochondritis 
dissecans, right ankle, is not shown to be manifested by a 
functional loss equivalent to ankylosis.  

8.  The veteran's service-connected residual scar resulting 
from the removal of a sebaceous cyst from the left lower 
abdomen has been shown to be tender, but neither related 
functional limitation nor other compensable disability is 
demonstrated.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
keloid formation, right retro-auricular area, is due to skin 
disability related to Agent Orange exposure which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for ichthyosis vulgaris.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(a), 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

3.  The veteran's vitiligo which clearly and unmistakably 
existed prior to service was not aggravated thereby.  
38 U.S.C.A. §§ 1110, 1131, 1111, 1153, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (1999).  

4.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected osteochondritis 
dissecans of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5270, 5271 (1999).  

5.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residual scar resulting 
from the removal of a sebaceous cyst from the left lower 
abdomen have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118 including Diagnostic Codes 7803, 7804, 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection 

A.  Background

The veteran maintains that he suffers from recurrent cyst 
formations behind his right ear, as well as other skin 
manifestations, including vitiligo and ichthyosis vulgaris, 
as a result of exposure to Agent Orange in service.  

A careful review of the service medical records shows that 
the veteran was treated for a bout of tinea cruris in 
September 1966 and a complaint of a pruritic rash on his 
right leg in March 1968.  On periodic physical examination in 
August 1976, he was noted to have white spots on his right 
arm, chest and shoulder area.  Periodic examination conducted 
in March 1984 also identified several areas of 
hypopigmentation on his upper trunk, which were stated to 
have been present since childhood.  The service retirement 
examination performed in May 1985 noted pigmented and 
hyperpigmented areas in the area of the right upper chest, 
right upper back and right lower arm.  

The veteran was afforded a VA dermatologic examination in 
June 1997.  At that time, he reported that he had served in 
the Republic of Vietnam from May 1965 to May 1966 and noted 
that, although he had not been directly involved in the 
application of Agent Orange, he had been exposed in areas 
that had been actively and recently sprayed.  He further 
stated that since being exposed to Agent Orange, he had 
suffered from extremely dry skin, particularly in the hands 
and feet, which caused significant pruritis.  He also 
complained of recurrent cysts, particularly behind the right 
ear, for which he had undergone four surgeries, resulting in 
keloid formation. 

The VA examination of the skin was remarkable for a right 
retro-auricular keloid extending from the top of the ear down 
near the inferior aspect of the ear; however, no cysts were 
observed in this area.  Twin comedones, sebaceous hyperplasia 
and pustular or comedonal acne were also not detected.  Trunk 
examination was remarkable for areas of well-marginated 
macular hypopigmentation with blotchy repigmentation in the 
centers.  No evidence of excoriations or lichenification was 
noted.  An examination of the palms of the hands and soles of 
the feet revealed a diffuse, light-colored scale.  There was 
also marked subungual hyperkeratosis of most of the nails on 
the feet.  Finally, examination of the legs demonstrated a 
plate-like scale around the ankle area.  

Based on the examination, the following diagnoses were 
rendered:  keloid formation, right retro-auricular area; 
tinea pedis; onychomycosis, toenails; vitiligo; and 
ichthyosis vulgaris.  The examining physician further noted 
that a review of the veteran's medical chart showed that he 
had been treated at least four times for recurrent inclusion 
cysts behind the right ear.  According to the physician, 
"[c]ysts behind the ears have been associated with dioxin 
exposure."  

In August 1999, the Board determined that the veteran' claim 
of service connection for keloid formation, right retro-
auricular area, was plausible and capable of substantiation.  
Consequently, this matter was remanded for additional 
development of the record, to include another VA examination 
in order to determine the etiology of this formation.  

In accordance with the Board's remand, the veteran was 
afforded a VA examination in October 1999.  At that time, the 
veteran reported having service in Vietnam from 1965 to 1966, 
during which time he came into contact with Agent Orange.  
According to the history noted, the veteran explained that, 
although he was not aware of what the substance was at the 
time, he did observe the spray in the air.  He stated that, 
since that time, he had experienced dry skin, as well as 
cysts.  In addition, the veteran reported experiencing a 
recurring cyst behind his right ear for which he had 
undergone surgery, radiation therapy and injection treatment.  

The VA examination revealed the veteran to have an 
approximately 31/2 to 4 cm linear skin-colored plaque 
consistent with a keloid.  On his legs, he had a fish-like 
scale, as well as some alopecia over the anterior shins.  The 
examining physician further noted that the veteran had 
significant onychodystrophy with subungual debris and 
discoloration, as well as scaling in a moccasin distribution 
over the feet.  Several hypopigmented patches were identified 
on the right arm, chest and back.  

The final impression included that of epidermoid cyst behind 
the right ear with keloid formation secondary to multiple 
excisions.  The physician opined that it was conceivable, 
although difficult to prove, that this condition was 
secondary to exposure to Agent Orange.  

Additional diagnoses included those of tinea pedis with 
onychomycosis; ichthyosis vulgaris, a condition which was 
noted to be very common and without evidence of a documented 
relationship to Agent Exposure; and vitiligo, which was 
described as being a common problem in the population.  




B.  Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  However, the Board also notes that the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  


1.  Keloid formation, right retro-auricular area

As a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Board also is satisfied that all available relevant 
evidence has been obtained regarding this claim, and that no 
further assistance to the appellant is required to comply 
with 38 U.S.C.A. § 5107(a).  

The Board notes that, although the veteran served in the 
Republic of Vietnam during the Vietnam era, he does not have 
a disease listed at 38 C.F.R. § 3.309(e) and is therefore not 
presumed to have been exposed to a herbicide agent during 
such service.  38 C.F.R. § 3.307(a)(6)(iii); see also McCartt 
v. West, 12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam and the establishment of one of the 
listed diseases pursuant to 38 C.F.R. § 3.309(e) is required 
in order to establish entitlement to the in-service 
presumption of exposure to herbicide agent).  

The Board finds that the veteran is competent to testify that 
he was exposed to Agent Orange in service.  Cf. Pearlman v. 
West, 11 Vet. App. 443 (1998) (for purposes of well 
groundedness, Board must assume that lay testimony of 
exposure is true).  Although evidence of actual exposure to 
Agent Orange is not currently associated with the claims 
folder, the Board finds that the veteran's testimony coupled 
with his documented service in the Republic of Vietnam is 
sufficient to establish that he was probably in areas where 
Agent Orange was used.  

Based on its review of the evidence as a whole, the Board 
finds that the veteran's keloid formation, right retro-
auricular area, is shown as likely as not to be due to the 
exposure to Agent Orange in service.  The Board notes the 
conclusions rendered by the VA examining physicians that 
cysts behind the ears have been associated with dioxin 
exposure and that it was conceivable that this condition was 
secondary to exposure to Agent Orange.  

As such, by extending the benefit of the doubt to the 
veteran, the Board finds that the evidence supports the grant 
of service connection for keloid formation, right retro-
auricular area.  




2.  Vitiligo

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

In this instance, documentation within the veteran's service 
medical records serves to show that several areas of 
hypopigmentation on his upper trunk and right arm had been 
present since childhood.  The nature of the demonstrated 
findings and the recorded history, in the Board's opinion, 
unequivocally establish that the claimed vitiligo had existed 
prior to service.  

Based on a review of the evidence as a whole, the Board also 
finds that there is no evidence to show that the preexisting 
vitiligo underwent an increase in severity beyond natural 
progress during service; hence, it cannot be presumed to have 
been aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  In doing so, the Board notes that based on 
information contained within the VA examination reports the 
veteran's vitiligo was not a condition for which he was 
receiving treatment or which appeared to bother him.  

Consequently, the Board concludes that the preponderance of 
the evidence is against the claim of service connection for 
vitiligo.  


3.  Ichthyosis vulgaris

Although the veteran has submitted sufficient evidence to 
prove that he currently suffers from current disability 
related to ichthyosis vulgaris, no competent medical evidence 
has been submitted which links the veteran's ichthyosis 
vulgaris to exposure to Agent Orange or any other disease or 
injury which was incurred in or aggravated by service.  The 
veteran is not, as a lay person, competent to offer an 
opinion as to any question of medical diagnosis or causation 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

Thus, the Board finds that the veteran is not shown to have 
ichthyosis vulgaris which is attributable to his exposure to 
Agent Orange in service or any other disease or injury 
incurred in or aggravated by service.  In light of these 
circumstances, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection for ichthyosis 
vulgaris.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his ichthyosis vulgaris 
is related to exposure to Agent Orange or other disease or 
injury incurred in or aggravated by service.  


II.  Increased rating

As a preliminary matter, the Board finds the veteran's claims 
for increased compensation benefits are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board further finds that these matters have been adequately 
developed for the purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's right ankle and 
scarring on the left lower abdomen.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  


A.  Osteochondritis dissecans of the right ankle

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.  The veteran's service-connected 
right ankle disability is currently evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5271, for marked limitation of motion of the 
right ankle.  

However, an evaluation greater than 20 percent requires 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

With respect to the current claim, the veteran was initially 
afforded a VA examination in June 1997.  At that time, 
examination revealed full range of motion with minimal 
tenderness to palpation.  The final diagnosis was that of 
status post fracture, right ankle, with moderate residual.  

In May 1999, the veteran was afforded an opportunity to 
present testimony before the undersigned Member of the Board 
sitting at the RO.  The veteran testified that at times, he 
found it extremely difficult to walk on the ankle.  He noted 
that he experienced the most problems with full weight-
bearing activity.  

Most recent VA examination was undertaken in October 1999.  
At that time, the veteran complained that his ankle bothered 
him on a daily basis.  He reported a walking tolerance of 
only a few hundred feet before the pain would become severe 
enough that he had to stop.  He was also noted to alter his 
gait in order to minimize the appearance of limping.  

The VA examination revealed that the range of motion of his 
right foot as follows:  dorsiflexion to 5 degrees; plantar 
flexion to 50 degrees; inversion to 15 degrees, with pain; 
and, eversion to 5 degrees.  He also demonstrated tenderness 
along the anterior medial joint line aspect, as well as 
anterolateral.  

The final impression was that the veteran had signs and 
symptoms consistent with osteochondritis dissecans of his 
ankle of possible longstanding duration.  Although it was 
noted that he was capable of walking unassisted, he was also 
reported to experience a significant amount of pain 
associated with the condition.  

In light of the above evidence, the Board finds that the 
clinical record does not support a conclusion that the 
present manifestations of the veteran's service-connected 
osteochondritis dissecans, right ankle, more nearly 
approximate a level of disability more than marked limitation 
of motion sufficient to warrant an increased evaluation.  

Significantly, the most recent VA examination of the 
veteran's right ankle in October 1999 did not demonstrate 
ankylosis of the right ankle.  Hence, an evaluation in excess 
of 20 percent is not warranted.  




B.  Residual scar, left lower abdomen

The veteran's service-connected scar, left lower abdomen, is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7804 for scars which are superficial, tender and painful 
on objective demonstration.  

A 10 percent evaluation is also warranted for superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. § 
4.118, including Diagnostic Code 7803.  Other scars may be 
evaluated on the basis of limitation of function of the part 
involved. 38 C.F.R. § 4.118, including Diagnostic Code 7805.  

The veteran was most recently afforded a VA examination of 
his skin in October 1999.  At that time, the veteran 
complained that the scar on his left lower abdomen was tender 
to touch and was intermittently spontaneously tender.  The 
examination revealed an approximately 2 cm scar with no 
evidence of keloid.  

Based on the evidence of record, the Board finds that the 
clinical record does not support a conclusion that the 
veteran's service-connected scar, left lower abdomen, is 
poorly nourished or has repeated ulceration.  Furthermore, 
there is no indication that the veteran's scar limits the 
function of any body part.  There is evidence, however, that 
the veteran's scar is tender, which is the basis of the 
current 10 percent rating.  In the absence of evidence that 
the scar limits the function of any body part, the maximum 
available schedular evaluation has been assigned.  Thus, the 
preponderance of the evidence is against the claim.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet.App. 157, 158 (1996); Floyd v. Brown, 9 Vet.App. 88, 94 
(1996).  

Evidence has not been presented to show that the veteran's 
current disability picture is not compensated by the actual 
provisions of the rating schedule; nor has he specifically 
raised this issue.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

Service connection for keloid formation, right retro-
auricular area, is granted.  

Service connection for vitiligo is denied.  

Service connection for ichthyosis vulgaris is denied, as a 
well-grounded claim has not been presented.  

An increased rating for the service-connected osteochondritis 
dissecans, right ankle, is denied.  

An increased rating for the service-connected residual scar 
resulting from the removal of a sebaceous cyst from the left 
lower abdomen is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



